                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 MARY THOMPSON,

                Plaintiff,                                 CIVIL ACTION NO.: 6:19-cv-17

        v.

 C.R. BARD, INC.,

                Defendant.


                                           ORDER

       This matter is before the Court upon Plaintiff’s counsel’s complete disregard for this

Court’s orders and directives. On October 15, 2019, this Court ordered Plaintiff’s counsel, Debra

J. Humphrey of the law firm Marc J. Bern & Partners, to show cause why this case should not be

dismissed. (Doc. 28.) The Court delivered the show cause Order to counsel through the Court’s

electronic case filing system. After Plaintiff’s counsel failed to timely respond, the undersigned’s

Courtroom Deputy Clerk e-mailed a copy of the show cause Order to Plaintiff’s counsel and

directed that counsel respond. The Clerk sent that e-mail to the address Plaintiff’s counsel

registered with the Court which is the same e-mail address Plaintiff’s counsel lists on her law

firm’s publicly available Website. Despite these efforts, Plaintiff’s counsel has taken no action

whatsoever and has utterly failed to respond to the Court’s show cause Order.

       As explained in the Court’s show cause Order, (doc. 28), the Court is reluctant to dismiss

this case without hearing from Plaintiff’s counsel. Moreover, Plaintiff’s counsel’s complete

silence in the face of a show cause order indicates that the failure to prosecute this case may be

due to counsel’s indolence rather than Plaintiff’s lack of desire to pursue her claims. Therefore,
the Court ADMINISTRATIVELY STAYS this case until further Order of the Court so that it

may assess the status of this case.

        The Court sets this matter down for a telephonic hearing to be attended by counsel for all

parties on April 7, 2020 at 10:00 a.m. At that time, Plaintiff’s counsel shall appear and SHOW

CAUSE why the Court should not sanction Plaintiff’s counsel for failing to abide by this Court’s

orders and directives. 1 Plaintiff’s counsel is forewarned that her failure to appear and show cause

shall result in sanctions. To ensure that Plaintiff’s counsel receives a copy of this Order, the Court

DIRECTS the Clerk of Court to send a copy of this Order and the Court’s October 15, 2019 Order,

(doc. 28), to Plaintiff’s counsel at her e-mail address and physical mailing address of record. 2

        SO ORDERED, this 19th day of March, 2020.




                                           R. STAN BAKER
                                           UNITED STATES DISTRICT JUDGE
                                           SOUTHERN DISTRICT OF GEORGIA




1
  The Court planned to set this matter down for an in-person hearing and to have counsel appear at the
federal courthouse in Statesboro, Georgia. However, in light of the COVID-19 (coronavirus) pandemic,
the Court will conduct the hearing telephonically. The undersigned’s Courtroom Deputy Clerk will deliver
dial-in instructions for the hearing to both parties’ counsel’s e-mail addresses as well as Plaintiff’s counsel’s
physical mailing address.
2
  The physical mailing address Plaintiff has registered with the Court is the same address listed with the
New York State Unified Court System. While counsel’s receipt of physical mailings may be delayed by
the COVID-19 pandemic, the Court has set the show cause hearing far enough in the future to afford counsel
time to receive this Order well in advance of the hearing.



                                                       2
